             Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

JORGE ANTONIO RAMIREZ,                                     Case No. 19-1505 (PAD)

Plaintiff,

vs.

SHG PUERTO RICO, INC. D/B/A HYATT
PLACE MANATÍ; KOI IXS, LLC; KOI
AMERICAS, LLC; KOI ARISE CORP.; AIG
INSURANCE       COMPANY;        ABC
ADVERTISING AGENCY; A, B & C
CORPORATIONS, X, Y & Z INSURANCE
COMPANIES; JOHN DOE; JANE DOE.

Defendants.



                               SECOND AMENDED COMPLAINT

         COMES NOW, the Plaintiff, through the undersigned attorneys, and before this

Honorable Court respectfully alleges and prays:

                                         I. INTRODUCTION

      1. This matter arises under the United States Copyright Act of 1976, as amended, 17 U.S.C.

         §§101 et seq. (the “Copyright Act”).

      2. Plaintiff is the registered owner of the copyrights to the original Photograph set forth on

         Exhibit A (the “Photograph – in – Suit”).

                                           II. THE PARTIES

      3. Plaintiff, Jorge Antonio Ramirez, is of legal age, single, a United States citizen and

         domiciled in Orlando, Florida, USA.

      4. Co-Defendant, SHG PUERTO RICO, INC. (“Hyatt”) is a company organized and

         existing under the Laws of Delaware, registered and authorized to do business in Puerto


                                                   1
        Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 2 of 12



   Rico as a foreign company, which manages and operates the Hyatt Place Manatí. At all

   times relevant herein, Hyatt is the owner, has control and/or is the entity in charge of the

   website http://www.visitmanati.com.

5. Codefendant, KOI IXS, LLC is a limited liability company organized and existing under

   the Laws of Puerto Rico, having its principal place of business in the District of Puerto

   Rico. At all times relevant herein, Koi is the owner, has control and/or is the entity in

   charge of the website http://www.visitmanati.com and https://www.koiixs.com. Upon

   information and belief, Koi is the advertising agency in charge of promoting Hyatt, they

   have    control      and/or    are     the    entities    in   charge   of   servicing   the   website

   http://www.visitmanati.com and https://www.koiixs.com.

6. Codefendant, KOI AMERICAS, LLC is a limited liability company organized and

   existing under the Laws of Puerto Rico, having its principal place of business in the

   District of Puerto Rico. At all times relevant herein, Koi is the owner, has control and/or

   is    the   entity     in     charge     of    the       website   http://www.visitmanati.com     and

   https://www.koiixs.com. Upon information and belief, Koi is the advertising agency in

   charge of promoting Hyatt, they have control and/or are the entities in charge of servicing

   the website http://www.visitmanati.com and https://www.koiixs.com.

7. Codefendant, KOI ARISE, CORP. is a corporation organized and existing under the

   Laws of Puerto Rico, having its principal place of business in the District of Puerto Rico.

   At all times relevant herein, Koi is the owner, has control and/or is the entity in charge of

   the website http://www.visitmanati.com and https://www.koiixs.com. Upon information

   and belief, Koi is the advertising agency in charge of promoting Hyatt, they have control

   and/or are the entities in charge of servicing the website http://www.visitmanati.com and




                                                    2
     Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 3 of 12



   https://www.koiixs.com. (herein after referred collectively to all KOI companies as

   “KOI”).

8. AIG INSURANCE COMPANY (“AIG”) is an insurance company organized and

   existing under the Laws of Puerto Rico, having its principal place of business in the

   District of Puerto Rico. At all relevant times herein, AIG had in full force and effect one

   or more insurance policies covering the legal liability of the Defendants for the acts and

   omissions alleged herein.

9. Upon information and belief, A, B & C Corporations (“ABC”) are one or more

   companies organized and existing under the Laws of Puerto Rico, having its principal

   place of business in the District of Puerto Rico. At all relevant times herein, A, B & C are

   the owners, have control and/or are the entities in charge of servicing the website

   http://www.visitmanati.com and https://www.koiixs.com.

10. Upon information and belief X, Y & Z Insurance Companies (“XYZ”) are one or more

   insurance companies organized and existing under the Laws of Puerto Rico, having its

   principal place of business in the District of Puerto Rico. At all relevant times herein,

   XYZ had in full force and effect at least one insurance policy(ies) covering the legal

   liability of defendants for the acts and omissions alleged herein.

11. John Doe & Jane Doe are fictitious names given to natural persons that upon information

   and belief were in charge of promoting Hyatt, have control and/or are the entities in

   charge of servicing the website http://www.visitmanati.com and https://www.koiixs.com.

                               III. JURISDICTION & VENUE

12. This Honorable Court has subject matter jurisdiction to entertain the instant case pursuant

   to:




                                            3
     Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 4 of 12



       a.   This is a civil action seeking damages for copyright infringement under the

            Copyright Act of the United States, 17 U.S.C. § 101, et seq.

       b. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

            §1331 (federal question); 28 U.S.C. §1338 (patents, copyrights, trademarks and

            unfair competition); and 28 U.S.C. section 1332, because this is a case or

            controversy between citizens of different states and the amount in controversy is

            in excess of seventy-five thousand dollars ($75,000.00), exclusive of interest and

            costs.

       c. This Court has personal jurisdiction over Defendants because: (i) Defendants have

            caused injury to Plaintiff and his intellectual property in the Commonwealth of

            Puerto Rico and in this judicial district, and (ii) Defendants engaged in substantial

            and not isolated business activities in the jurisdiction.

       d. This Court has also supplemental jurisdiction over Plaintiff’s claim arising under

            state law under Act No. 55 of 2012, Moral Rights Act of Puerto Rico, 31 L.P.R.A.

            §§ 141i – 141ff, as those claims form part of the same case or controversy.

       e. Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 both because:

            (i) a substantial part of the events or omissions giving rise to the claim occurred in

            this district, and (ii) Defendants are subject to the Court’s personal jurisdiction

            within this district.

                                IV. FACTUAL ALLEGATIONS

13. Plaintiff is and remains a professional photographer and artist of great skill and acclaim,

   both in Puerto Rico and the Continental USA. Plaintiff skills in the matter command

   significant payment for the licensing of his work to be used by others.




                                               4
     Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 5 of 12



14. Plaintiff is the author and copyright owner of a photographic work listed on Exhibit A (a

   true and correct copy of the Photograph is attached hereto as Exhibit A), collectively

   referred to as the “Photograph – in – Suit”. True and correct copies of Plaintiff’s

   Certificates of Copyright Registration for the Photograph – in – Suit are attached hereto

   as Exhibit B.

15. Pursuant to 17 U.S.C. §106, Plaintiff has the exclusive rights, among other things, to (a)

   reproduce the Photograph – in- Suit in copies, (b) prepare derivative works based on the

   Photograph – in – Suit, (c) distribute copies of the Photograph – in – Suit to the public,

   and (d) display the Photograph – in – Suit publicly.

16. On or about January of 2019, Plaintiff discovered that Defendants use the Photograph –

   in – Suit on at least two (2) Websites. See URL: http://www.visitmanati.com and

   https://www.koiixs.com. A screenshot of the Photograph – in – Suit on the Websites is

   attached hereto as Exhibit C.

17. On or about January of 2019, Plaintiff also discovered that Koi ran an advertising

   campaign for Hyatt where the Photograph – in – Suit was reproduced in print as an

   advertising brochure and distributed publicly. Attached hereto as Exhibit D.

18. On or about January of 2019, Plaintiff also discovered that Koi uses the Photograph – in

   – Suit to advertise their company in the website. See URL: https://www.koiixs.com.

19. Defendants did not license the Photograph – in – Suit from Plaintiff for its Website or

   other advertising, nor did Defendants have Plaintiff’s permission or consent to publish

   the Photograph – in – Suit on its Website or any other advertising medium.

20. Defendants illegally reproduced and distributed the Photograph – in- Suit through digital

   mediums of communications and print with third parties.




                                            5
      Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 6 of 12



21. Defendants were not licensed, authorized, or permitted to reproduce, distribute, display,

   or otherwise use the Photograph – in – Suit, and Plaintiff never consented to these

   infringing activities.

22. At all times relevant to this action, Defendants knew that they were not authorized to

   reproduce, print, modify, distribute, display, or otherwise use the Photograph – in – Suit.

23. Due to Defendants’ infringing use of the Photograph – in – Suit, Plaintiff has suffered

   moral and monetary damages and losses.

24. Defendants have not compensated Plaintiff in any way for the distribution, reproduction,

   display, or other use of the Photograph – in – Suit.

                                  V. MISCELLANEOUS

25. All conditions precedent to bringing this action have occurred or been waived.

26. Plaintiff has retained counsel and is obligated to pay said counsel a reasonable fee for its

   services.


                         VI. FIRST CLAIM FOR RELIEF
                  (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                             (17 U.S.C. §§ 106, 501)

27. Plaintiff incorporates by reference each and every allegation contained in the Paragraphs

   above.


28. Defendants infringed Plaintiff’s copyright in the Photograph – in – Suit by reproducing

   and publicly displaying the Photograph – in – Suit on the Website and other advertising

   mediums. Defendants are not, and have never been, licensed or otherwise authorized to

   reproduce, publicly display, distribute and/or use the Photograph – in – Suit.




                                             6
     Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 7 of 12



29. The acts of Defendants constitute infringement of Plaintiff’s copyright and exclusive

   rights under copyright in violation of Sections 106 and 501 of the Copyright Act, 17

   U.S.C. §§ 106 and 501.


30. Upon information and belief, the foregoing acts of infringement by Defendant have been

   willful, intentional, and purposeful, in complete disregard of and indifference to

   Plaintiff’s rights.


31. As a direct and proximate cause of the infringement by the Defendants of Plaintiff’s

   copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

   Defendants profits pursuant to 17 U.S.C. § 504(b) for the infringement.


                  VII. SECOND CLAIM FOR RELIEF
       INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                              DEFENDANT
                            (17 U.S.C. § 1202)

32. Plaintiff incorporates by reference each and every allegation contained in the Paragraphs

   above.


33. Upon information and belief, Defendants intentionally and knowingly removed copyright

   management information identifying Plaintiff as the photographer of the Photograph – in

   – Suit.


34. The conduct of Defendant’s violates 17 U.S.C. § 1202(b).


35. Upon information and belief, Defendants falsification, removal and/or alteration of the

   copyright management information was made without the knowledge or consent of

   Plaintiff.




                                           7
     Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 8 of 12



36. Upon information and belief, the falsification, alteration and/or removal of said copyright

   management information was made by Defendants intentionally, knowingly and with the

   intent to induce, enable, facilitate, or conceal the infringement of Plaintiff’s copyright in

   the Photograph. Defendants also knew, or should have known, that such falsification,

   alteration and/or removal of said copyright management information would induce,

   enable, facilitate, or conceal the infringement of Plaintiff’s copyright in the Photograph –

   in – Suit.


37. As a result of the wrongful conduct of Defendants, as alleged herein, Plaintiff is entitled

   to recover from Defendants the damages, that he sustained and will sustain, and any

   gains, profits and advantages obtained by Defendants because of its violations of 17

   U.S.C. § 1202, including attorney’s fees and costs.


38. Alternatively, Plaintiff may elect to recover from Defendants statutory damages pursuant

   to 17 U.S.C. § 1203(c) (3) and for each violation of 17 U.S.C. § 1202.


                    VIII. SECOND CLAIM FOR RELIEF
        ACT NO. 55 OF 2012, MORAL RIGHTS ACT OF PUERTO RICO
                            (31 L.P.R.A. § 1401i – 1401ff)


39. Plaintiff incorporates by reference each and every allegation contained in the Paragraphs

   above.


40. Act No. 55 of 2012, the Moral Rights Act of Puerto Rico, prohibits the violation of an

   author’s moral rights over a protected work produced through intelligence and creative in

   nature of the author that is expressed in a tangible way.




                                            8
      Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 9 of 12



41. As author of the Photograph – in – Suit”, Plaintiff has an exclusive right over his work

   that exists by virtue of the very personal relationship between him and his work.


42. Defendants reproduced a copy of the Photograph – in – Suit and used them for their own

   financial benefit for their commercial activities.


43. Defendants have unjustly enriched themselves by obtaining profits in their business

   activities, taking advantage of Plaintiff’s work or art, even though mutilated, depriving

   Plaintiff of his recognition for his original work.


44. All of this was carried out without prior notification to Plaintiff and without his consent.


45. As a moral right, Plaintiff has the right of attribution; to be recognized as the author,

   whenever that is the case, as well as to prevent the attribution thereto of works that are

   not his.


46. Plaintiff has also the right to prevent the mutilation, deformation, or alteration of the

   work so that it undermines the legitimate interests or reputation of him as the author.


47. Plaintiff has the right to prevent the public presentation or distribution of a mutilated,

   deformed, or altered work that can undermine the legitimate interests or reputation of him

   as the author.


48. Section 1401(s) of Act No. 55 of 2012, states that the violation of moral rights empowers

   the author to seek permanent injunction to assert his rights, redress for damages, and

   financial compensation.


49. As a direct and proximate result of Defendant’s infringement, Plaintiff is entitled to his

   actual damages and any other relief allowed under Act No. 55 of 2012. The damages


                                              9
        Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 10 of 12



      caused by the violation of the moral rights of Plaintiff for the unauthorized use,

      reproduction, non-attribution and mutilation of the Photograph – in – Suit are valued in a

      sum not less than $200,000.


   50. Plaintiff reserves the right to claim an award for statutory damages in lieu of

      compensation if it deems it necessary.


                                    IX. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment as follows:

   a. Permanently enjoin Defendants from continuing to infringe Plaintiff’s exclusive rights

      under copyright;


   b. Order that Defendants remove from all websites the Photograph – in – Suit and destroy

      all copies of Plaintiff’s copyrighted works made in violation of Plaintiff’s exclusive rights

      that are in Defendants’ possession, custody, or control;


   c. That Defendants be adjudged to have infringed upon Plaintiff’s copyrights in the

      Photograph in violation of 17 U.S.C §§ 106 and 501;


   d. Award Plaintiff the actual damages suffered as a result of the infringements and

      Defendants’ profits that are attributable to the infringements, pursuant to 17 U.S.C. §

      504(b), or for those infringements occurring after a respective work was registered for

      copyright protection with the United States Copyright Office, statutory damages in the

      amount of $150,000 per infringed work, pursuant to 17 U.S.C. § 504(c), at Plaintiff’s

      election, pursuant to 17 U.S.C. § 504(a);




                                               10
        Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 11 of 12



   e. Award Plaintiff the actual damages suffered as a result of Defendant’s violations of 17

       U.S.C. § 1202 and Defendant’s profits that are attributable to such violations, pursuant to

       17 U.S.C. § 1203(c)(2), statutory damages in the amount of $25,000 per violation,

       pursuant to 17 U.S.C. § 1203(c)(3)(B), at Plaintiff’s election, pursuant to 17 U.S.C. §

       1203(c)(1);


   f. Award Plaintiff the damages caused by Defendants violation to the moral rights of

       Plaintiff for the unauthorized use and reproduction of the Photograph – in – Suit pursuant

       to Act No. 55 of 2012.


   g. That Defendants be required to account for all profits, income, receipts, or other benefits

       derived by Defendant as a result of its unlawful conduct;


   h. That Plaintiff be awarded the costs, expenses and attorneys’ fees pursuant to 17 U.S.C. §

       1203(b);


   i. That Plaintiff be awarded punitive damages for copyright infringement;


   j. That Plaintiff be awarded pre-judgment interest; and such other and further relief as the

       Court may deem just and proper.


                                 X. DEMAND FOR JURY TRIAL

   Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 27 of June 2019.




                                               11
      Case 3:19-cv-01505-PAD Document 9 Filed 06/27/19 Page 12 of 12



RIVERA-ASPINALL, GARRIGA
& FERNANDINI LAW FIRM
Attorneys for Plaintiff
1647 Adams Street
Summit Hills
San Juan PR 00920
Telephone: (787) 792-8644
Facsimile: (787) 792-6475
S/Julian Rivera Aspinall
Julian Rivera-Aspinall
USDC# 208506
Email: aspinall@ragflaw.com

JENKS CARBALLEIRA LAW OFFICE
Attorney for Plaintiff
PMB 565
1353 Luís Vigoreaux Ave.
Guaynabo, PR 00966
Tel. (787)439-3980
S/Eduardo R. Jenks
Eduardo R. Jenks
USDC PR# 300110
Email: edjenks@yahoo.com




                                   12
